Citation Nr: 1434017	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for intermittent headaches.

2.  Entitlement to an initial compensable evaluation for bilateral plantar fasciitis.

3.  Entitlement to an initial compensable evaluation for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 2000 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah, and Waco, Texas, respectively, which denied the benefits sought on appeal. 

The case was previously before the Board in September 2011 and was remanded for further development, to include VA examinations.  It has now been returned to the Board for further appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Intermittent Headaches

The Veteran was afforded a VA examination in November 2011 to assess the current level of severity of his headache condition.  The examiner found that the Veteran suffered from chronic headaches, on a daily basis, but did not suffer from prostrating attacks of migraine pain.  However, in an August 2012 statement, the Veteran contended that he suffered from migraines even while on medication, and has had to miss work for days at a time.  He also stated that he suffered prostrating attacks at least once a month, impacting his lifestyle and his ability to earn a living.  The Veteran is entitled to a new examination where there is evidence that the condition has worsened since the last examination, which is the case here.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's service-connected intermittent headaches.

Bilateral Plantar Fasciitis 

In its September 2011 remand, the Board determined that a new VA examination was necessary with regard to the Veteran's claims for a compensable evaluation for bilateral plantar fasciitis.  A VA examination was conducted in November 2011.  The examiner indicated that the Veteran suffered from foot pain.  The examiner then noted the Veteran's subjective complaints, and said that the Veteran did not have Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or any other foot disorders.  At the end of the examination report, the examiner merely stated that typical plantar fasciitis symptoms were not described or found during the exam, and noted affective components and learned behavioral patterns were superimposed on chronic pain.  No explanation for that statement was provided.  The examiner did not describe the extent of the Veteran's condition sufficiently enough to evaluate the disability under the rating schedule.  As such, the examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is therefore required to provide an adequate assessment of the current severity of the Veteran's bilateral plantar fasciitis.    

Bilateral Shin Splints

The September 2011 Board remand also directed that a new VA examination be conducted with regard to the claim for a compensable rating for bilateral shin splints.  An examination was conducted in November 2011.  The examiner noted that the claims file was reviewed and that the Veteran currently had no shin splint pain and did not report any flare-ups.  However, it is not apparent that an examination of the Veteran was conducted, as required by the terms of the September 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  A new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and current severity of his service-connected intermittent headaches.  The entire claims file should be made available to the examiner for review.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

After an examination of the Veteran, the examiner is asked to solicit from the Veteran a description of the history, frequency, and severity of his migraine headaches.  Specifically, the examiner should determine how frequently the Veteran experiences headaches, how long each episode lasts, and whether these episodes are prolonged, prostrating, or otherwise result in severe functional impairment.

The examiner should cite to the medical and competent lay evidence and provide a rationale for all opinions.

2.  Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected bilateral plantar fasciitis.  The entire claims file should be made available to the examiner for review.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner should conduct all necessary diagnostic testing and evaluation needed to assess the severity of the plantar fasciitis.  This includes indicating the presence or absence, and degree of severity, of pronation, inward displacement, spasm of the tendo Achilles on manipulation, and whether there was improvement with orthopedic shoes or appliances.  Also, note whether there is tenderness of the plantar surfaces, deformity, pain on manipulation and use accentuated, indications of swelling on use and characteristic callosities attributable to the service-connected disability.

The examiner is also asked to identify the limitation of the Veteran's activity imposed by this service-connected bilateral foot disability, provide a full description of the effect of this disorder on the Veteran's ordinary activities; and describe fully any associated weakened movement, excess fatigability, and incoordination present.

The examiner should cite to the medical and competent lay evidence and provide a rationale for all opinions.

3.  Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected bilateral shin splints.  The entire claims file should be made available to the examiner for review.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

The examiner should conduct all necessary diagnostic testing and evaluation needed to assess the severity of the shin splints.  This includes determining whether there is impairment of the tibia and fibula, including nonunion or malunion, and/or associated knee or ankle disability-keeping in mind, however, that the Veteran is already is being separately compensated for his right ankle and right knee disability.  As such, the examiner should distinguish any impairment attributable to the shin splints from any, instead, attributable to the separately rated right knee and right ankle disabilities.

The examiner should additionally comment on whether there are indications of pain, such as after repetitive or prolonged standing, walking or running, or other similar discomfort due to swelling, inflammation (redness) or tenderness.  And if possible or feasible, the examiner should try and quantify this additional impairment in terms of whether it causes additional limitation of motion, and to what extent.  The examiner should also address the severity of any muscle injury related to the service-connected shin splints by identifying which muscle group is involved and whether the injury is slight, moderate, moderately severe, or severe in nature.

The examiner should cite to the medical and competent lay evidence and provide a rationale for all opinions.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

